 


110 HR 6879 IH: To amend Public Law 100–573 to extend the authorization of the Delaware Water Gap National Recreation Area Citizen Advisory Commission.
U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6879 
IN THE HOUSE OF REPRESENTATIVES 
 
September 11, 2008 
Mr. Carney introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend Public Law 100–573 to extend the authorization of the Delaware Water Gap National Recreation Area Citizen Advisory Commission. 
 
 
1.Extended authorization of Delaware Water Gap National Recreation Area Citizen Advisory CommissionSection 5 of Public Law 100–573 (16 U.S.C. 460o note) is amended to read as follows: 
 
5.Termination of CommissionThe Commission shall terminate on the date that is 30 years after the date of the enactment of this Act..  
 
